Citation Nr: 0618164	
Decision Date: 06/21/06    Archive Date: 06/27/06

DOCKET NO.  04-26 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension (SMP) based on a need 
for the regular aid and attendance of another person or on 
account of being housebound.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from March 1945 to March 
1946.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in San 
Juan, the Commonwealth of Puerto Rico (RO), which denied the 
benefit sought on appeal.


FINDING OF FACT

Resolving reasonable doubt in the veteran's favor, the 
competent medical evidence demonstrates that the veteran is 
unable to independently perform daily functions of self-care.


CONCLUSION OF LAW

The criteria for SMP based on a need for regular aid and 
attendance of another person have been met.  38 U.S.C.A. § 
1114(l), (s) (West 2002); 38 C.F.R. §§ 3.351, 3.352 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Based on a thorough review of the record, and resolving 
reasonable doubt in the veteran's favor, the Board finds that 
the evidence supports the veteran's claim for entitlement to 
SMP, based on the need for aid and attendance.  The competent 
medical evidence demonstrates that the veteran has a factual 
need for aid and attendance of another person that satisfies 
the criteria for this benefit.

The law provides that increased pension benefits are payable 
to a veteran who needs regular aid and attendance.  38 
U.S.C.A. § 1521(d) (West 2002); 38 C.F.R.  § 3.351(a)(1).  A 
veteran is in need of regular aid and attendance if he is 
helpless or is so nearly helpless as to require the regular 
aid and attendance of another person.  38 C.F.R. § 3.351(b).  
The criteria for establishing the need for aid and attendance 
include consideration of whether the veteran is blind or so 
nearly blind as to have corrected visual acuity of 5/200 or 
less, in both eyes, or concentric contraction of the visual 
field to 5 degrees or less; or if the veteran is a patient in 
a nursing home because of mental or physical incapacity; or 
if the veteran establishes a factual need for aid and 
attendance under the criteria set forth in 38 C.F.R. § 
3.352(a).  38 C.F.R. § 3.351(c).

Determinations as to the need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to the following: inability of claimant to dress or 
undress himself, or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of a 
particular disability cannot be done without aid; inability 
of claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his daily environment.  38 C.F.R. § 3.352(a).

It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions that the 
claimant is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establish that the claimant is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  38 C.F.R. § 3.352(a).

Turning to the evidence of record, correspondence dated in 
June 2003 from the Vice Superior of the facility where the 
veteran resides indicates that he was admitted in January 
1988 for multiple medical conditions that impede him from 
performing independent tasks such as feeding himself, 
dressing himself, shaving himself, bathing himself, cutting 
his finger and toe nails, among others.  

The report of an April 2003 VA examination conducted in 
connection with the veteran's claim provides that on a 
typical day, the veteran had to be taken to the bathroom.  He 
was able to attend to the needs of nature but did become 
incontinent when developing sudden urges to defecate or 
urinate.  He was unable to shave by himself, bathe himself, 
or dry himself off after showering.  He also needed 
assistance getting dressed.  The veteran also needed to be 
taken to Mass.  The veteran was able to eat with his own 
hands but spilled considerable amounts of food so he was 
assisted with eating.  

In adjudicating this claim, the Board has considered the 
doctrine of reasonable doubt.  A veteran is entitled to the 
"benefit of the doubt" when there is an approximate balance 
of positive and negative evidence.  Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).  Given the foregoing evidence, and 
resolving reasonable doubt in the veteran's favor, the Board 
finds that a factual need for aid and attendance is 
demonstrated.  See 38 U.S.C.A. § 5107(b) (West 2002).

Of the two bases for an award of SMP, the need of regular aid 
and attendance of another person, under applicable laws and 
regulations, is the greater benefit. Thus, the veteran's SMP 
claim at housebound rate is now moot.

Review of the claims folder reveals compliance with the duty 
to notify and the duty to assist.  38 U.S.C.A. §§ 5103(a), 
5103A (West 2002); 38 C.F.R. § 3.159 (2005).  In the event 
any noncompliance is found, the Board observes that, given 
the completely favorable disposition of this appeal, it does 
not result in any prejudice to the appellant.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  


ORDER

SMP based on the need for regular aid and attendance is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


